DETAILED ACTION
Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. Applicant’s canceling of claims 4, 7, and 14 have overcome their previous rejection under double patenting.
The arguments re: claim 1 are not persuasive. Applicant argues “Choi does not disclose… forming both memory cells and conventional transistors within the second level.” (10/18/22 remarks, page 9). This is not persuasive because there is no claimed limitation requiring “conventional transistors”. Applicant argues that “the Office Action apparently claims that the source and drain and channel have the same doping type”. (pages 9-10). This is not persuasive, as it refers to claim 7, which applicant has canceled due the previous double patenting rejection. Applicant argues “claim 1 of the instant describes the adjustment of the ‘root-Dt’ as for the second transistors…” (page 10). This is not persuasive, as claim 1 does not mention “root-Dt” anywhere. 
Applicant states that “Lee teaches or suggests as obvious to one of ordinary skill in the art that said method of processing at least said memory peripheral circuits accounts for a thermal budget associated with processing said first transistors by adjusting an annealing of said first transistors accordingly. (page 10). While this appears to be a mistake, as were some of the previously discussed arguments, there is no specific argument to rebut. As noted in the rejection Lee teaches “the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have… substantially different performance characteristics depending upon level in the array… care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” All levels in Choi in view of Lee have transistors therein. Each requires some doping for conductivity, whatever the conductivity type is. This would suggest to one of ordinary skill in the art the claimed limitation. In the 5/10/22 interview, Applicant’s arguments were based on specific differences between Lee and Choi. However, the general teaching in Lee, as one of ordinary skill in the art would have understood it, is that “care needs to be given to the thermal budget and mechanisms for forming source/drain regions” to not have “substantially different performance characteristics depending upon level in the array.” One of ordinary skill in the art would thus have considered it obvious to adjust an anneal (its temperature impacting the thermal budget) in the lowest level because further processing in higher levels (e.g. further anneals) would further deplete the thermal budget. It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).

Election/Restrictions
Applicant’s election without traverse of species H (Figs. 40A-40G) in the reply filed on 3/16/22 was acknowledged in the previous office action.  The withdrawal of claims 2, 9, and 15-20 was discussed therein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1, 3, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0108627 A1 (“Choi”) in view of US 2002/0028541 A1 (“Lee”).

Choi teaches:

1. A method for producing a 3D memory device, the method comprising: 

providing a first level (Fig. 4A) comprising a single crystal layer 100 (it is a “semiconductor substrate”, but is clearly single crystalline, because selective epitaxial growth conducted thereon forms another single crystal structure, para 77) and control circuits (132, 145, 131), wherein said control circuits comprise a plurality of first single crystal transistors (they have source/drain impurity regions 140 (para 71), gate insulating layers 121 (para 70), and W-poly gates (para 70)), wherein said control circuits comprise control of said non-volatile type memory (they are connected to and select memory strings in the second and third levels, see Figs. 9A, 10A, etc.);

forming at least one second level (e.g. structures used to make the features 185, 175, 210, etc., in Fig. 8A or features 187, 175, 220, 210, etc., in Fig. 15A) disposed above said first level; 
performing a first etch step (said step comprising all sub-steps to transform the structure in Fig. 12 into the structure of Fig. 13, thus comprising a first sub-step of “anisotropically etching the semiconductor layer 170”, para 101-102, and second substep of filling the holes with insulating material, and a third substep of CMP of the insulating material to form insulating patterns 187) comprising etching holes within said second level; and 

wherein said first etch step is directly followed by a first deposition of a tunneling dielectric (para 105) and then a second deposition comprising polysilicon (floating gate conductive layer, para 105-106, 86);

performing additional processing steps to form a plurality of second transistors, wherein said performing additional processing steps comprises forming a plurality of first memory cells (e.g. etching of the gates and insulators to form the memory cells, see Figs. 8A, 14A, 15A), 

wherein each of said plurality of first memory cells comprises at least one of said plurality of second transistors (Figs. 8A, 15A), 

wherein said plurality of first memory cells comprise a non-volatile type memory (para 116, 125, Figs. 18-19), 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said control circuits (Fig. 8A, wherein leftmost 210 is directly above 145; see also Fig. 1).

Choi does not teach wherein processing of at least said control circuits accounts for a thermal budget associated with processing of said second transistors by adjusting annealing of said first transistors accordingly.
Lee teaches or suggests as obvious to one of ordinary skill in the art that said method of processing of at least said control circuits accounts for a thermal budget associated with processing of said second transistors by adjusting annealing of said first transistors accordingly (see discussion that follows).
In para 310, Lee teaches “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have the MOS memory transistors exhibiting substantially different performance characteristics depending upon level in the array and it is undesirable to allow lateral diffusion to swamp the MOS memory transistors, care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” It is well known in the art that “thermal budget” equals the total amount of thermal energy imparted to a structure (i.e. temperature multiplied by time, summed up by mathematical integration if the temperature varies). Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee to the invention of Choi, by adjusting an annealing of the first-level transistors (e.g. minimizing the time), which could be accomplished by the use of different dopants that do not diffuse as far (para 310), while performing the activation anneal “at a sufficiently high temperature and a sufficient length of time to activate the dopants… without causing the source and drain dopants to diffuse into the channel regions” (para 279). The motivation to do so is that it produces the predictable result of ensuring that the MOS devices in the first, second, and third levels of Choi would have similar or same characteristics, rather than different characteristics (Lee, para 310).

Choi and Lee together further teach and/or suggest as obvious to one of ordinary skill in the art:

3. The method according to claim 1, wherein said second level comprises at least two overlying layers comprising different materials (e.g. polysilicon in the gates 213 and 211, and insulating materials in the intergate insulating layer 212 or the tunneling dielectric 200).  

5. The method according to claim 1, wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said second level and said second transistors by adjusting a process thermal budget of said first level accordingly (see discussion of claim 1).

Claim(s) 8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0248439 A1 (“Chung”) in view of US 2009/0294833 A1 (“Kim”) and US 2002/0028541 A1 (“Lee”).

Chung teaches: A method for producing a 3D memory device, the method comprising: 
providing a first level (in 100, Fig. 3, para 29) comprising a single crystal layer 100 (it is clearly single crystalline as it may be a “bulk wafer” of “silicone substrate”, para 29; in the art, a “bulk” silicon substrate is well-known to be a single crystal of silicon cut from an ingot) 

forming at least one second level (e.g. 110/120 nearest to 100; or two bilayers of 110/120 nearest to 100) disposed above said first level; 

performing a first etch step (forming 130, Fig. 4) comprising etching holes within said second level; 

performing additional processing steps to form a plurality of second transistors (see Figs. 4-11 and associated text, wherein there are many steps to form second transistors), and performing additional processing steps to form a plurality of third transistors (see Figs. 4-11 and associated text, wherein there are many steps to form third transistors in levels of 110/120 near the top of the device where 190 will be formed in Fig. 11) wherein said performing additional processing steps comprises forming a plurality of first memory cells (e.g. MC1, and/or MC2, see Fig. 2) and a plurality of second memory cells (e.g. MCn-1 and/or MCn, see Fig. 2), 

wherein each of said plurality of first memory cells comprises at least one of said plurality of second transistors (Fig. 11), wherein at least one of said plurality of third transistors overlays at least one of said plurality of second transistors (Fig. 11), 

wherein said plurality of first memory cells comprise a non-volatile type memory (see e.g. abstract, para 6, 17), 

wherein at least one of said plurality of first memory cells is at least partially atop a portion of said control circuits (see Fig. 1, wherein the whole structure is vertical; see also discussion below).

Chung does not teach 
that the first level contains control circuits, wherein said control circuits comprise a plurality of first single crystal transistors; 
wherein said control circuits comprise control of said non-volatile type memory; 
wherein at least one of said plurality of first memory cells is at least partially atop a portion of said control circuits. 

Kim teaches 
that the first level 190 contains control circuits (“peripheral circuit substrate”… 190, 197, 198, etc. “including peripheral circuit transistors for operating the memory transistors”, Fig. 2 and associated text), wherein said control circuits comprise a plurality of first single crystal transistors (they are in single crystal substrate 190 which is analogous to Chung’s single crystal substrate 100); 
wherein said control circuits comprise control of said non-volatile type memory (they are connected via 197, 198, 180, 160, to memory cells in 110, Fig. 2);
wherein at least one of said plurality of first memory cells is at least partially atop a portion of said control circuits (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Kim to the invention of Chung. The motivation to do so is that it produces the predictable results of providing peripheral circuitry below Chung’s memory tiers, thus providing circuits to operate the memory transistors (Kim, para 34).

Chung and Kim do not teach wherein fabrication processing of said first transistors accounts for a temperature and time associated with said processing said at least one second level and said second transistors by adjusting a process thermal budget of said first level accordingly.  
Lee teaches or suggests as obvious to one of ordinary skill in the art that said method of processing of at least said first transistors accounts for a temperature and time associated with processing of said second level and said second transistors by adjusting a process thermal budget of said first level accordingly (see discussion that follows).
In para 310, Lee teaches “An issue with using N+ out diffusion in a multilevel device is that the various levels will be exposed to different thermal processing. That is, the bottom layer will be exposed to each thermal processing step while the top layer is only exposed to the last thermal processing steps. Since it is undesirable to have the MOS memory transistors exhibiting substantially different performance characteristics depending upon level in the array and it is undesirable to allow lateral diffusion to swamp the MOS memory transistors, care needs to be given to the thermal budget and mechanisms for forming source/drain regions.” It is well known in the art that “thermal budget” equals the total amount of thermal energy imparted to a structure (i.e. temperature multiplied by time, summed up by mathematical integration if the temperature varies). Thus, from this teaching, it would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Lee to the invention of Chung and Kim, by adjusting an annealing of the first-level transistors (e.g. minimizing the time), which could be accomplished by the use of different dopants that do not diffuse as far (para 310), while performing the activation anneal “at a sufficiently high temperature and a sufficient length of time to activate the dopants… without causing the source and drain dopants to diffuse into the channel regions” (para 279). The motivation to do so is that it produces the predictable result of ensuring that the MOS devices in the first, second, and third levels of Choi would have similar or same characteristics, rather than different characteristics (Lee, para 310).

Chung, Kim, and Lee together further teach and/or suggest as obvious to one of ordinary skill in the art:

10. The method according to claim 8, wherein said second level comprises at least two overlying layers comprising different materials (110 and 120).  

11. The method according to claim 8, further comprising: 
forming at least one third level (e.g. 110/120 at the very top of Fig. 3) above said at least one second level; and 
performing a second etch step comprising etching holes within said third level (there are at least etching of 130, Fig. 3; of 135 in Fig. 6; of 137 in Fig. 7; and of 135 in Fig. 9; one of these may be a “second etch step” because each etches all levels, including the third level).  

12. The method according to claim 8, wherein said first etch step (e.g. etching of 137, Fig. 7) is directly followed by a first deposition of a tunneling dielectric (e.g. 160a, para 33) and then a second deposition (forming 170a). 
Chung does not teach that 170a comprising polysilicon because the material is not specifically mentioned. However, it is for a gate electrode. Kim’s gate electrodes are made of polysilicon (para 57). Polysilicon is well-known in the art for forming gate electrodes. It would have been obvious to use the polysilicon material of Kim for the gate material of Chung. The motivation to do so is that it produces the predictable results of using a well-known material that is capable of being deposited and appropriately doped to be of the desired conductivity for use as a gate material.
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).

	

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0108627 A1 (“Choi”) in view of US 2002/0028541 A1 (“Lee”), as applied to claims 1 and 8 above, and further in view of US 2009/0152621 A1 (“Polishchuk”). 

Choi and Lee teach claim 1, as discussed above, but do not teach wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD").  

	Polishchuk teaches or would suggest as obvious to one of ordinary skill in the art wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD") (para 34, wherein the tunnel dielectric may be made by ALD and may comprises many listed materials).  
It would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Polishchuk to the invention of Choi and Lee. The motivation to do so is that it produces the predictable results of forming the tunnel dielectric out of a material that is well known to be high-K, formed of many possible materials (para 34), all known to be effectively formed by ALD (para 34).

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung, Kim, and Lee, as applied to claim 8 above, and further in view of US 2009/0152621 A1 (“Polishchuk”). 

Chung, Kim, and Lee teach claims 1 and 8, as discussed above, but do not teach wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD").  

	Polishchuk teaches or would suggest as obvious to one of ordinary skill in the art wherein said first deposition and/or said second deposition comprises use of Atomic Layer Deposition ("ALD") (para 34, wherein the tunnel dielectric may be made by ALD and may comprises many listed materials).  
It would have been obvious to one of ordinary skill in the art at the time of invention to add the invention of Polishchuk to the invention of Chung. The motivation to do so is that it produces the predictable results of forming the tunnel dielectric out of a material that is well known to be high-K, formed of many possible materials (para 34), all known to be effectively formed by ALD (para 34).


Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819